ORDER
PER CURIAM:
Appellant Raymond Cook was convicted in the Circuit Court of Macon County, following a jury trial, of driving while intoxicated and driving with a revoked license. Cook appeals, raising two eviden-tiary arguments. First, he argues that the trial court erred in refusing to strike testimony of the arresting officer regarding Cook’s inability to show proof of insurance when his vehicle was stopped. Second, Cook contends that the trial court erred in allowing the officer to testify that he conducted the traffic stop because, among other things, he believed that Cook lacked a valid driver’s license. We affirm. Because a published opinion would have no precedential value, an unpublished memorandum setting forth the reasons for this order has been provided to the parties. Rule 30.25(b).